Exhibit 10.4

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
20th day of May, 2003, by and between STATION CASINOS, INC., a Nevada
corporation, with its principal offices located at 2411 West Sahara Avenue, Las
Vegas, Nevada  89102 (the “Company”), and STEPHEN L. CAVALLARO (the
“Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of June 19, 2001 (the Former Agreement”); and

 

WHEREAS, the Executive has agreed to continue employment with the Company on the
terms and conditions set forth herein; and

 

WHEREAS, the parties to this Agreement desire to replace the Former Agreement in
its entirety with this Agreement, and the Former Agreement shall no longer be of
any force or effect;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (each individually a “Party” and together the “Parties”) agree as
follows.

 

1.                                       DEFINITIONS.  In addition to certain
terms defined elsewhere in this Agreement, the following terms shall have the
following respective meanings:

 

1.1                                 “Affiliate” shall mean any Person
controlling, controlled by or under common control with, the Company.

 

1.2                                 “Base Salary” shall mean the salary provided
for in Subsection 3.1 of this Agreement, as the same may be increased from time
to time thereunder.

 

1.3                                 “Board” shall mean the Board of Directors of
the Company.

 

1.4                                 “Cause” shall mean that the Executive:

 

(a)                                  has been convicted of any felony;

 

(b)                                 has been found unsuitable to hold a gaming
license by a final non-appealable decision of the Nevada Gaming Commission; or

 

(c)                                  in carrying out his duties under this
Agreement, has engaged in acts or omissions constituting gross negligence or
willful misconduct resulting, in either case, in material economic harm to the
Company.

 

1.5                                 “Change in Control” shall be deemed to have
occurred if:

 

 

Executive’s Initials          

 

 

 

Company’s Initials          

 

--------------------------------------------------------------------------------


 

(a)                                  (1)  any Person, corporation, entity or
group (other than the Existing Equity Holders) is or becomes the beneficial
owner, directly or indirectly, of securities representing 50% or more of the
combined voting power of the Company’s Voting Stock (an “Acquisition Event”), or

 

(2)  the Company consolidates with or merges into another corporation or entity,
or any corporation or entity consolidates with or merges into the Company, with
the effect that the beneficial owners of the Company’s Voting Stock held
immediately prior to the consummation of such consolidation or merger cease to
beneficially own, directly or indirectly, securities representing 50% or more of
the combined voting power of the Company’s Voting Stock (or if the Company is
not the surviving entity, the surviving company’s voting securities) upon the
consummation of such consolidation or merger (a “Merger Event”), or

 

(3)  the Company sells, conveys, transfers or leases to any person, corporation,
entity or group, directly or indirectly, in one transaction or series of related
transactions, properties and/or assets that accounted for 75% or more of the
earnings (before interest, taxes, depreciation and amortization) of the Company,
on a consolidated basis for the four-fiscal quarter period immediately preceding
the date of consummation of such transaction (a “Sale Event”); and

 

(b)                                 within sixty (60) months following an
Acquisition Event, Merger Event or Sale Event, individuals who immediately prior
to such Acquisition Event, Merger Event or Sale Event constituted the Company’s
Board, together with any new or replacement directors whose election by the
Company’s Board, or whose nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then in office
who were either directors on the Company’s Board immediately prior to such
Acquisition Event, Merger Event or Sale Event (or whose election or nomination
for election was previously so approved), cease for any reason to constitute a
majority of the directors of the Company’s Board then in office.

 

Notwithstanding the foregoing, a reincorporation, spin-off, split-off or other
reorganization transaction (a “Reorganization Event”), or series of related
transactions, in which either the “beneficial owners” of the Company’s Voting
Stock or the Existing Equity Holders beneficially own securities representing
50% or more of the combined voting power of the Company’s Voting Stock upon the
consummation of such transaction shall not constitute an Acquisition Event,
Merger Event or Sale Event for purposes of this definition.  For purposes of
this definition, “beneficial ownership” shall have the same meaning as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time.

 

2

--------------------------------------------------------------------------------


 

For the purposes of this definition, upon consummation of an Acquisition Event,
Merger Event, Sale Event or Reorganization Event, the “Company’s Board” and the
“Company’s Shareholders” shall refer to (i) in the case of an Acquisition Event,
the Company, (ii) in the case of a Merger Event, the company surviving the
merger or consolidation, (iii) in the case of a Sale Event, the transferee of
the properties, and/or assets, and (iv) in the case of a Reorganization Event,
the entity or entities surviving such Reorganization Event on a consolidated
basis.

 

1.6                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

1.7                                 “Company Property” shall mean all items and
materials provided by the Company to the Executive, or to which the Executive
has access, in the course of his employment, including, without limitation, all
files, records, documents, drawings, specifications, memoranda, notes, reports,
manuals, equipment, computer disks, videotapes, drawings, blueprints and other
documents and similar items relating to the Company, its Affiliates or their
respective customers, whether prepared by the Executive or others, and any and
all copies, abstracts and summaries thereof.

 

1.8                                 “CompetingBusiness” shall mean any Person
engaged in the gaming industry that directly or through an affiliate or
subsidiary conducts its gaming business within the Restricted Area.

 

1.9                                 “Confidential Information” shall mean all
nonpublic and/or proprietary information respecting the business of the Company
or any Affiliate, including, without limitation, its products, programs,
projects, promotions, marketing plans and strategies, business plans or
practices, business operations, employees, research and development,
intellectual property, software, databases, trademarks, pricing information and
accounting and financing data.  Confidential Information also includes
information concerning the Company’s or any Affiliate’s customers, such as their
identity, address, preferences, playing patterns and ratings or any other
information kept by the Company or any Affiliate concerning its customers
whether or not such information has been reduced to documentary form. 
Confidential Information does not include information that is, or becomes,
available to the public unless such availability occurs through an unauthorized
act on the part of the Executive.

 

1.10                           “Deferred Compensation Plan for Executives” shall
mean the Company’s Deferred Compensation Plan for Executives, effective as of
November 30, 1994, as the same may be amended from time to time.

 

1.11                           “Disability” shall mean a physical or mental
incapacity that prevents the Executive from performing, with reasonable
accommodation, the essential functions of his position with the Company for a
minimum period of ninety (90) days as determined (a) in accordance with any
long-term disability plan provided by the Company of which the Executive is a
participant, and (b) by the following procedure:  The Executive agrees to submit
to medical examinations by a licensed healthcare professional selected by the
Company, in its sole discretion, to determine whether a Disability exists.  In
addition, the Executive may submit to the Company documentation of a Disability,
or lack thereof, from a licensed healthcare professional of his choice. 
Following a determination of a Disability or lack of Disability by the Company’s

 

3

--------------------------------------------------------------------------------


 

or the Executive’s licensed healthcare professional, the other Party may submit
subsequent documentation relating to the existence of a Disability from a
licensed healthcare professional selected by such other Party.  In the event
that the medical opinions of such licensed healthcare professionals conflict,
such licensed healthcare professionals shall appoint a third licensed healthcare
professional to examine the Executive, and the opinion of such third licensed
healthcare professional shall be dispositive.

 

1.12                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

 

1.13                           “Existing Equity Holders” shall mean Frank J.
Fertitta III, Blake L. Sartini, Delise F. Sartini, Lorenzo J. Fertitta, Glenn C.
Christenson and Scott M Nielson and their executors, administrators or the legal
representatives of their estates, their heirs, distributees and beneficiaries,
and any trust as to which any of the foregoing is a settlor or co-settlor and
any corporation, partnership or other entity which is an affiliate of any of the
foregoing, and any lineal descendants of such persons (but only to the extent
that the beneficial ownership of the Voting Stock held by such lineal
descendants was directly received by gift, trust or sale from any such person).

 

1.14                           “Good Reason,” as used in Subsection 7.2, shall
mean and exist if there has been a Change in Control and, thereafter, without
the Executive’s prior written consent, one or more of the following events
occurs:

 

(a)                                  the Executive is assigned duties or
responsibilities that are inconsistent, in any significant respect, with the
position of a senior executive;

 

(b)                                 the Executive is required to relocate or
maintain his principal office more than twenty-five (25) miles outside of the
City of Las Vegas, Nevada;

 

(c)                                  the Executive’s Base Salary is decreased by
the Company;

 

(d)                                 the Executive is excluded from participation
in any employee benefit or short-term incentive plan or program offered to other
similarly situated executives of the Company or his benefits under such plans or
programs are materially reduced;

 

(e)                                  the Company fails to pay the Executive any
deferred payments that have become payable under the Deferred Compensation Plan
for Executives;

 

(f)                                    theCompany fails to reimburse the
Executive for business expenses in accordance with the Company’s policies,
procedures or practices;

 

(g)                                 the Company fails to agree to or to actually
indemnify the Executive for his actions and/or inactions, as either a director
or an officer of the Company, in accordance with Section 10, and/or the Company
fails to maintain reasonably sufficient levels of directors’ and officers’
liability insurance coverage for the Executive when such insurance is available;
or

 

4

--------------------------------------------------------------------------------


 

(h)                                 the Company fails to obtain a written
agreement from any successor or assign of the Company to assume the obligations
under this Agreement upon a Change in Control.

 

For purposes of this Agreement, a determination by the Executive that the
Executive has “Good Reason” shall be final and binding on the Company and the
Executive absent a showing of bad faith on the part of the Executive.

 

1.15                           “Long-Term Stay-On Performance Agreement” shall
mean that Long-Term Stay-On Performance Incentive Agreement dated March 15,
2002, between the Company and the Executive.

 

1.16                           “Person” shall mean any individual, firm,
partnership, association, trust, company, corporation or other entity.

 

1.17                           “Pro Rata Bonus” shall mean an amount equal to
sixty percent (60%) of the Executive’s current Base Salary, multiplied by a
fraction, the numerator of which is the number of days in such year during which
the Executive was actually employed by the Company and the denominator of which
is 365.

 

1.18                           “Restricted Area” shall mean the City of Las
Vegas, Nevada, and the area within a twenty-five (25) mile radius of that city;
provided, however, that in the event the Executive voluntarily terminates this
Agreement, the Restricted Area shall, (a) after the first twelve (12) months of
the Restriction Period, exclude the Las Vegas Strip (which is defined as that
area bounded by Paradise Road and straight extensions thereof on the East,
Charleston Boulevard on the North, I-15 on the West, and Sunset Road on the
South), and (b) after a Change in Control, exclude Downtown Las Vegas (which is
defined as that area bounded by Eastern Avenue and straight extensions thereof
on the East, I-515 (U.S. Highway 93/95) on the North, I-15 on the West, and
Charleston Boulevard on the South).

 

1.19                           “Restriction Period” shall mean the period ending
twenty-four (24) months after (a) the termination of the Term of Employment,
regardless of the reason for such termination, or (b) the expiration of the Term
of Employment in the event such expiration is based upon the Executive’s
election not to extend the Term of Employment pursuant to Subsection 2.2;
provided, however, that if the expiration of the Term of Employment is based
upon the Company’s election not to extend the Term of Employment pursuant to
Subsection 2.2 , the Restriction Period shall not apply.

 

1.20                           “Special Long-Term Disability Plan” shall mean
the Company’s Special Long-Term Disability Plan, effective as of November 30,
1994, as the same may be amended from time to time.

 

1.21                           “Supplemental Management Retirement Plan” shall
mean the Company’s Supplemental Management Retirement Plan, effective as of
November 30, 1994, as the same may be amended from time to time.

 

5

--------------------------------------------------------------------------------


 

1.22                           “Term of Employment” shall mean the period
specified in Subsection 2.2.

 

1.23                           “Voting Stock” shall mean capital stock of any
class or classes having general voting power under ordinary circumstances, in
the absence of contingencies, to elect the directors of a corporation.

 

2.                                       TERM OF EMPLOYMENT, POSITION AND
RESPONSIBILITIES.

 

2.1                                 Employment Accepted.  The Company hereby
employs the Executive, and the Executive hereby accepts employment with the
Company, for the Term of Employment, in the position and with the
responsibilities set forth in Subsection 2.3 and upon such other terms and
conditions as are stated in this Agreement.

 

2.2                                 Term of Employment.  The initial Term of
Employment shall commence upon the date of this Agreement and, unless earlier
terminated pursuant to the provisions of this Agreement, shall terminate upon
the close of business on the day immediately preceding the fifth anniversary of
the date of this Agreement; provided, however, that the initial Term of
Employment shall automatically be extended for successive five-year periods if
neither Party has advised the other in writing in accordance with Section 14 at
least twelve (12) months prior to the end of the then current Term of Employment
that such Term of Employment will not be extended for an additional five year
period.  In the event that such notice is given, the Executive’s employment
shall terminate upon the close of business on the day immediately preceding the
fifth anniversary of the then current Term of Employment.

 

2.3                                 Responsibilities.  During the Term of
Employment, the Executive shall be employed as Executive Vice President and
Chief Operating Officer of the Company, or in such other capacity as the Company
may direct, and shall have such responsibilities as the Company may direct from
time to time.  During the Term of Employment, the Executive shall devote his
full time and attention to the business and affairs of the Company and shall use
his best efforts, skills and abilities to promote the Company’s interests. 
Anything herein to the contrary notwithstanding, the Executive shall not be
precluded from engaging in charitable and community affairs and managing his
personal investments.  It is expressly understood and agreed that, to the extent
any such activities have been conducted by the Executive prior to the date of
this Agreement and disclosed to the Board, the continued conduct of such
activities (or activities similar in nature and scope thereto) after the date of
this Agreement shall be deemed not to interfere with the Executive’s duties and
obligations to the Company under this Agreement. The Executive also may serve as
a member of the board of directors of other corporations, subject to the
approval of a majority of the Board, which approval shall not be unreasonably
withheld or delayed.

 

3.                                       COMPENSATION.

 

3.1                                 Base Salary.  During the Term of Employment,
the Executive shall be entitled to receive a base salary (the “Base Salary”)
payable no less frequently than in equal bi-

 

6

--------------------------------------------------------------------------------


 

weekly installments at an annualized rate of no less than $800,000.  The Base
Salary shall be reviewed annually for increase (but not decrease) in the
discretion of the Human Resources Committee of the Board.  In conducting any
such annual review, the Human Resources Committee shall take into account any
change in the Executive’s responsibilities, increases in the compensation of
other executives of the Company or any Affiliate (or any competitor(s) of either
or both), the performance of the Executive and/or other pertinent factors.  Such
increased Base Salary shall then constitute the Executive’s “Base Salary” for
purposes of this Agreement.

 

3.2                                 Annual Bonus.  The Company may pay the
Executive an annual discretionary bonus for each fiscal year ending during the
Term of Employment in an amount that will be determined in accordance with the
bonus matrix then applicable to similarly situated executives of the Company and
approved by the Company’s Human Resources Committee.  Any annual bonus that may
be awarded to the Executive shall be paid at the same time as annual bonuses are
paid to other senior officers of the Company, unless the Executive has elected
to defer receipt of all or part of the bonus amounts to which he is entitled in
respect of any such calendar year in accordance with the terms and provisions of
any deferred compensation program maintained by the Company.

 

3.3                                 Stay-On Incentives.  The Executive shall be
eligible to receive a long-term stay-on performance incentive payment pursuant
to the terms of the Long-Term Stay-On Performance Agreement.

 

3.4                                 Deferred Compensation.  The Executive shall
be eligible to participate in the Company’s Deferred Compensation Plan for
Executives, and any other deferred compensation plans that the Company may adopt
for executives, pursuant to the terms of the plans.

 

4.                                       EMPLOYEE BENEFIT PLANS AND PROGRAMS.

 

4.1                                 Pension and Welfare Benefit Plans.  During
the Term of Employment, the Executive shall be entitled to participate in all
employee benefit programs made available to the Company’s executives or salaried
employees generally, as such programs may be in effect from time to time,
including, without limitation, pension and other retirement plans, profit
sharing plans, group life insurance, group health insurance, accidental death
and dismemberment insurance, long-term disability, sick leave (including salary
continuation arrangements), vacations, holidays and other employee benefit
programs sponsored by the Company.

 

4.2                                 Additional Pension and Welfare Benefits.  In
addition to the foregoing, the Company shall provide the Executive with the
following benefits:

 

(a)                                  group health insurance coverage through the
Company’s Exec-U-Care Medical Plan, effective as of July 1, 1994, or pursuant to
such other plan or plans as the Company may select from time to time, and which
shall be fully paid for by the Company;

 

7

--------------------------------------------------------------------------------


 

(b)                                 full salary continuation during the first
ninety (90) days of any physical or mental incapacity that prevents the
Executive from performing his duties and, for any disability that continues
thereafter, benefits pursuant to the Company’s Special Long-Term Disability Plan
and any other long-term disability benefits pursuant to any other disability
plan of which the Executive is a participant;

 

(c)                                  an annual supplemental retirement benefit
as set forth in the Supplemental Management Retirement Plan, in addition to any
other benefit pursuant to any other retirement plan under which the Executive is
covered; and

 

(d)                                 supplemental life insurance coverage,
through  an individual policy, a group policy or a combination thereof, in an
aggregate amount of not less than $4.0 million.

 

5.                                       BUSINESS EXPENSE REIMBURSEMENT AND
PERQUISITES.

 

5.1                                 Expense Reimbursement.  During the Term of
Employment, the Executive shall be entitled to receive reimbursement by the
Company for all reasonable out-of-pocket expenses incurred by him in performing
services under this Agreement, subject to providing the proper documentation of
said expenses.

 

5.2                                 Perquisites.  During the Term of Employment,
the Executive shall also be entitled to any of the Company’s executive
perquisites in accordance with the terms and provisions of the applicable
policies, including, without limitation:

 

(a)                                  vacation of  five (5) weeks per year during
the  Term of Employment;

 

(b)                                 payment or reimbursement of the cost of an
annual physical examination;

 

(c)                                  payment or reimbursement of initiation fees
and annual membership fees and assessments for a country club, a luncheon club
and a physical fitness program of the Executive’s choice; and

 

(d)                                 payment or reimbursement of fees and
expenses, up to a maximum amount of $2500.00, incurred in connection with having
this Agreement reviewed by legal counsel of his own choosing prior to execution.

 

6.                                       TERMINATION OF EMPLOYMENT.

 

6.1                                 Termination Due to Death or Disability.  The
Executive’s employment shall be terminated immediately in the event of his death
or Disability.  In the event of a termination due to the Executive’s death or
Disability, the Executive or his estate, as the case may be, shall be entitled,
in lieu of any other compensation whatsoever, to:

 

8

--------------------------------------------------------------------------------


 

(a)                                  Base Salary at the rate in effect at the
time of his termination until the date of death or Disability;

 

(b)                                 any annual bonus awarded but not yet paid;

 

(c)                                  a Pro Rata Bonus for the fiscal year in
which death or Disability occurs;

 

(d)                                 in the case of death, any deferred
compensation or bonuses, including interest or other credits on the deferred
amounts, to the extent provided in the plans or programs providing for deferral,
and in the case of Disability, immediate vesting of any deferred compensation or
bonuses, including interest or other credits on the deferred amounts;

 

(e)                                  reimbursement of expenses incurred but not
paid prior to such termination of employment; and

 

(f)                                    such rights to other benefits as may be
provided in applicable plans and programs of the Company, including, without
limitation, applicable employee benefit plans and programs, according to the
terms and provisions of such plans and programs.

 

6.2                                 Termination by the Company for Cause.  The
Company may terminate the Executive’s employment for Cause at any time during
the Term of Employment by giving written notice to the Executive, authorized by
a vote of at least a majority of the members of the Board, that the Company
intends to terminate his employment for Cause.  Such written notice shall
specify the particular act or acts, or failure to act, providing the basis for
termination.  The Executive shall be given the opportunity within thirty (30)
days of the receipt of such notice to meet with the Board to defend such act or
acts, or failure to act.  If at the conclusion of the Executive’s presentation
of his defense, a majority of the Board, nonetheless, determines that the
Executive’s employment is terminable for Cause, the Executive shall be given
thirty (30) days after such meeting to correct such acts or failure to act,
unless the Board also determines that the Executive’s acts or failure to act are
incapable of correction.  Upon failure of the Executive, within thirty (30)
days, to correct such acts or failure to act, or upon the Board’s determination
that correction is not possible, the Executive’s employment by the Company shall
automatically be terminated under this Subsection 6.2 for Cause.  During the
pendency of the foregoing process, the Executive shall continue to be paid his
Base Salary, but shall be placed on leave of absence status.  In the event of a
termination for Cause, the Executive shall be entitled, in lieu of any other
compensation and benefits whatsoever, to:

 

(a)                                  Base Salary at the rate in effect at the
time of his termination through the date of termination of employment;

 

(b)                                 any annual bonus awarded but not yet paid;

 

(c)                                  any deferred compensation or bonuses,
including interest or other credits on the deferred amounts, to the extent
provided in the plans or programs providing for deferral;

 

9

--------------------------------------------------------------------------------


 

(d)                                 reimbursement for expenses incurred but not
paid prior to such termination of employment; and

 

(e)                                  such rights to other benefits as may be
provided in applicable plans and programs of the Company, including, without
limitation, applicable employee benefit plans and programs, according to the
terms and conditions of such plans and programs.

 

Notwithstanding anything to the contrary in this Subsection 6.2, if the
Executive’s employment is terminated for Cause (i) due to his having been
formally charged pursuant to Subsection 1.4(a) but thereafter said charges are
dismissed or the Executive is acquitted, or (ii) due to his having been
convicted pursuant to Subsection 1.4(a) but said conviction is subsequently
overturned on appeal and he is not required to submit to re-trial within six (6)
months thereafter, the Company shall be required to, at the Company’s option,
(a) reinstate the Executive with payment of all base salary payments that would
have been paid to him had his employment not been terminated and restoration of
all benefits provided for pursuant to Section 4, or (b) make a payment to him of
an amount equal to three times one hundred sixty percent (160%) of the
Executive’s Base Salary at the rate in effect at the time of his termination.

 

6.3                                 Termination by the Executive.  The Executive
may terminate his employment on his own initiative for any reason upon thirty
(30) days prior written notice to the Company.  Except as otherwise provided in
Subsections 7.2 and 7.3, such termination shall have the same consequences as a
termination for Cause under Subsection 6.2.

 

6.4                                 Termination by the Company Without Cause
Prior to a Change in Control.  Notwithstanding any other provision of this
Agreement, the Company may terminate the Executive’s employment without Cause,
other than due to death or Disability, at any time during the Term of Employment
by giving written notice to the Executive.  In the event that the Company
terminates the Executive’s employment without Cause prior to a Change in
Control, the Executive shall be entitled, in lieu of any other compensation and
benefits whatsoever, to:

 

(a)                                  an amount equal to three times one hundred
sixty percent (160%) of the Executive’s Base Salary at the rate in effect at the
time of his termination, one-third of which shall be paid in a lump sum upon
satisfaction of the conditions set forth in Subsection 8.3, and the other
two-thirds of which shall be paid out in equal bi-weekly installments for the
duration of the Restriction Period;

 

(b)                                 any annual bonus awarded but not yet paid
and a Pro Rata Bonus for the fiscal year in which such termination of employment
occurs;

 

(c)                                  any deferred bonus, including interest or
other credits on the deferred amounts to the extent provided in the plans or
programs providing for deferral;

 

10

--------------------------------------------------------------------------------


 

(d)                                 exercise, within one hundred eighty (180)
days, all stock options that have vested prior to termination, and shall forfeit
all stock options that have not vested;

 

(e)                                  reimbursement for expenses incurred but not
paid prior to such termination of employment; and

 

(f)                                    continuation of the Executive’s medical
insurance, at the Company’s expense, for thirty-six (36) months or, at the
Company’s option, payment to the Executive of the economic equivalent thereof.

 

6.5                                 Termination Due to Expiration of the Term of
Employment.  If either Party elects not to extend the initial Term of Employment
or any successive Term of Employment, the Executive shall not be entitled to any
additional compensation after the expiration thereof, but such termination of
employment shall not otherwise affect accrued but unpaid compensation or
benefits provided under this Agreement or pursuant to any Company plan or
program.

 

7.                                       CHANGE IN CONTROL.

 

7.1                                 Change in Control.  Immediately upon a
Change in Control, in addition to any other compensation or benefits payable
pursuant to this Agreement or otherwise, the Executive shall be entitled to
immediate vesting of all restricted stock, stock options, phantom stock units,
stock appreciation rights and similar stock-based or performance-based
interests.

 

7.2                                 Termination by the Company Without Cause or
by the Executive for Good Reason After a Change in Control.  If within five
years following a Change in Control, the Executive’s employment is terminated by
the Company without Cause or by the Executive for Good Reason, the Executive
shall be entitled, in addition to any compensation and benefits provided
pursuant to Subsection 7.1, but in lieu of any other compensation and benefits
whatsoever, to:

 

(a)                                  a lump-sum payment equal to the greater of
(i) three times one hundred sixty percent (160%) of the Executive’s Base Salary
at the time of the Change in Control or (ii) three times one hundred sixty
percent (160%) of the Executive’s Base Salary at the time of the termination of
his employment;

 

(b)                                 a Pro Rata Bonus for the fiscal year in
which such termination of employment occurs;

 

(c)                                  any deferred bonus, including interest or
other credits on the deferred amounts to the extent provided in the plans or
programs providing for deferral;

 

11

--------------------------------------------------------------------------------


 

(d)                                 exercise, within one hundred eighty (180)
days, all vested stock options, stock appreciation rights and other exercisable
stock-based or performance-based interests;

 

(e)                                  immediate vesting and pay out of all
amounts set forth in the Long-Term Stay-On Performance Incentive Agreement as if
the Executive had fully satisfied all of the terms and conditions thereof;

 

(f)                                    immediate vesting of the Executive’s
supplemental retirement benefit as set forth in the Supplemental Management
Retirement Plan;

 

(g)                                 (i) continued funding of the Executive’s
term life insurance policy as if the Executive were employed by the Company
through the maturity date of such policy or payment in full of all premium
obligations under such policy, or (ii) at the Executive’s option, a lump-sum
payment to the Executive of the economic equivalent thereof, as if the Executive
were employed by the Company through the maturity date of such policy; and

 

(h)                                 (i) continuation of the Executive’s medical
insurance, at the Company’s expense, for thirty-six (36) months, or (ii) at the
Executive’s option, a lump-sum payment to the Executive of the economic
equivalent thereof.

 

7.3                                 Termination by Executive without Good Reason
After a Change in Control.  If the Executive terminates his employment without
Good Reason within ninety (90) days following the first anniversary of a Change
in Control, the Executive shall be entitled, in addition to any compensation and
benefits provided pursuant to Subsection 7.1, but in lieu of any other
compensation and benefits whatsoever, to:

 

(a)                                  a lump-sum payment equal to the greater of
(i) three times one hundred sixty percent (160%) of the Executive’s Base Salary
at the time of the Change in Control or (ii) three times one hundred sixty
percent (160%) of the Executive’s Base Salary at the time of the termination of
his employment;

 

(b)                                 a Pro Rata Bonus for the fiscal year in
which such termination of employment occurs;

 

(c)                                  any deferred bonus, including interest or
other credits on the deferred amounts to the extent provided in the plans or
programs providing for deferral;

 

(d)                                 exercise, within one hundred eighty (180)
days, all vested stock options, stock appreciation rights and other exercisable
stock-based or performance-based interests;

 

(e)                                  immediate vesting of the Executive’s
supplemental retirement benefit as set forth in the Supplemental Management
Retirement Plan;

 

12

--------------------------------------------------------------------------------


 

(f)                                    (i) continued funding of the Executive’s
term life insurance policy as if the Executive were employed by the Company
through the maturity date of such policy or payment in full of all premium
obligations under such policy, or (ii) at the Executive’s option, a lump-sum
payment to the Executive of the economic equivalent thereof, as if the Executive
were employed by the Company through the maturity date of such policy; and

 

(g)                                 (i) continuation of the Executive’s medical
insurance, at the Company’s expense, for thirty-six (36) months, or (ii) at the
Executive’s option, a lump-sum payment to the Executive of the economic
equivalent thereof.

 

7.4                                 Termination for Other Reasons After a Change
in Control.  If the Executive’s employment is terminated after a Change in
Control for any reason not otherwise provided for in this Section 7, his rights
shall be determined in accordance with the applicable subsection of Section 6.

 

8.                                       CONDITIONS TO PAYMENTS UPON
TERMINATION.

 

8.1                                 Timing of Payments.  Unless otherwise
provided herein, any payments to which the Executive shall be entitled pursuant
to Sections 6 and 7 shall be payable upon the satisfaction of the conditions set
forth in Subsection 8.3.

 

8.2                                 No Mitigation; No Offset.  In the event of
any termination of the Executive’s employment under Sections 6 or 7, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to the Executive on account of any remuneration
attributable to any subsequent employment that the Executive may obtain. 
Notwithstanding any contrary provision contained herein, in the event of any
termination of employment of the Executive, the exclusive remedies available to
the Executive shall be the amounts due under Sections 6 or 7, which are in the
nature of severance payments, or liquidated damages, or both, and are not in the
nature of a penalty.  In the event of a termination of this Agreement, neither
Party shall publish in any way or make any negative comment or statement about
the other Party or concerning the reasons for such termination.  The provisions
of this Subsection 8.2 shall survive the expiration or earlier termination of
this Agreement.

 

8.3                                 General Release.  No payments or benefits
payable to the Executive upon the termination of his employment pursuant to
Sections 6 or 7 shall be made to the Executive unless and until he executes a
general release substantially in the form annexed to this Agreement as Exhibit
“A” and such general release becomes effective pursuant to its terms.

 

8.4                                 Compliance with the Agreement.  No payments
or benefits payable to the Executive upon the termination of his employment
pursuant to Sections 6 or 7 shall be made to the Executive if the Company
establishes that the Executive has materially breached any material,
post-employment obligation contained in this Agreement, including, without
limitation, any material, post-employment obligation contained in Sections 11 or
12.

 

13

--------------------------------------------------------------------------------


 

8.5                                 Continuing Obligations of Executive.  No act
or omission by the Executive in breach of this Agreement, including, without
limitation his failure to execute the general release and the resulting
forfeiture of termination payments, shall be deemed to permit the Executive to
forego or waive such payments in order to avoid his obligations under
Section 11.

 

9.                                       SPECIAL REIMBURSEMENT.

 

9.1                                 If any payment or benefit paid or payable,
or received or to be received, by or on behalf of the Executive , whether any
such payments or benefits are pursuant to the terms of this Agreement or any
other plan, program, arrangement or agreement of or with the Company, any
Affiliate, any Person, or otherwise (the “Total Payments”), will or would be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), the Company shall pay to the Executive an additional amount (the
“Gross-Up Payment”) such that, after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes) imposed
upon or in respect of the Total Payments and the Gross-Up Payments, including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and any Excise Tax imposed thereon, the Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Total
Payments.

 

9.2                                 For purposes of determining whether any of
the Total Payments will be subject to the Excise Tax and the amount of such
Excise Tax,

 

(a)                                  the Total Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code shall be treated as subject to the Excise Tax, unless in the opinion of tax
counsel selected by the Company and reasonably acceptable to the Executive
(which opinion shall be provided to the Executive) such Total Payments (in whole
or in part) (i) do not constitute parachute payments, including (without
limitation) by reason of Section 280G(b)(4)(A) of the Code, (ii) such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, or (iii) are not, in the opinion of legal counsel, otherwise subject to
the Excise Tax, and

 

(b)                                 the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.

 

9.3                                 In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder,
the Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code.  In the
event that the Excise Tax is

 

14

--------------------------------------------------------------------------------


 

determined to exceed the amount taken into account hereunder at the time of the
termination of the Executive’s employment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the initial
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
accordance with Subsection 9.1 in respect of such excess Excise Tax (plus any
interest, penalties or additions payable by the Executive with respect to such
excess Excise Tax) at the time that the amount of such excess Excise Tax is
finally determined.  The Executive and the Company shall each reasonably
cooperate with each other in connection with any administrative or judicial
proceedings concerning the existence or amount of any such subsequent liability
for Excise Tax with respect to the Total Payments.

 

10.                                 INDEMNIFICATION.

 

10.1                           General.  The Company agrees that if the
Executive is made a party or is threatened to be made a party to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (an
“Indemnifiable Action”), by reason of the fact that he is or was a director or
officer of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such
Indemnifiable Action is alleged action in an official capacity as a director,
officer, member, employee or agent, he shall be indemnified and held harmless by
the Company to the fullest extent permitted by Nevada law and the Company’s
by-laws, as the same exist or may hereafter be amended (but, in the case of any
such amendment to the Company’s by-laws, only to the extent such amendment
permits the Company to provide broader indemnification rights than the Company’s
by-laws permitted the Company to provide before such amendment), against all
expense, liability and loss (including, without limitation, attorneys’ fees,
judgments, fines, ERISA excise taxes or penalties and amounts paid or to be paid
in settlement) reasonably incurred or suffered by the Executive in connection
therewith.  The Company shall provide such indemnification against all expenses
covered by this Section 10 concurrently as such expenses are incurred.

 

10.2                           Procedure.  The indemnification provided pursuant
to this Section 10 shall be subject to the following conditions:

 

(a)                                  The Executive must promptly give the
Company written notice of any actual or threatened Indemnifiable Action and,
upon providing such notice, the Executive shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proof to overcome that presumption in reaching any contrary determination;
provided, however, that the Executive’s failure to give such notice shall not
affect the Company’s obligations hereunder;

 

(b)                                 The Company will be permitted, at its
option, to participate in, or to assume, the defense of any Indemnifiable
Action, with counsel reasonably approved by the Executive; provided, however,
that (i) the Executive shall have the right to employ his own counsel in such
Indemnifiable Action at

 

15

--------------------------------------------------------------------------------


 

the Executive’s expense; and (ii) if (A) the retention of counsel by the
Executive has been previously authorized in writing by the Company, (B) the
Company shall have reasonably concluded, based on the advice of independent
legal counsel mutually selected by the Company and the Executive, that there may
be a conflict of interest between the Company and the Executive in the conduct
of any such defense, or (C) the Company shall not, in fact, have retained
counsel to assume the defense of such Indemnifiable Action, the fees and
expenses of the Executive’s counsel shall be at the expense of the Company; and
provided, further, that the Company shall not settle any action or claim that
would impose any limitation or penalty on the Executive without obtaining the
Executive’s prior written consent, which consent shall not be unreasonably
withheld;

 

(c)                                  The Executive must provide reasonable
cooperation to the Company in the defense of any Indemnifiable Action; and

 

(d)                                 The Executive must refrain from settling any
Indemnifiable Action without obtaining the Company’s prior written consent,
which consent shall not be unreasonably withheld.

 

10.3                           Advancement of Costs and Expenses.  The Company
agrees to advance all costs and expenses referred to in Subsections 10.1 and
10.6; provided, however, that the Executive agrees to repay to the Company all
amounts so advanced only if, and to the extent that, it shall ultimately be
determined by a court of competent jurisdiction that the Executive is not
entitled to be indemnified by the Company as authorized by this Agreement.  The
advances to be made hereunder shall be paid by the Company to or on behalf of
the Executive within twenty (20) days following delivery of a written request
therefor by the Executive to the Company.  The Executive’s entitlement to
advancement of costs and expenses hereunder shall include those incurred in
connection with any action, suit or proceeding by the Executive seeking a
determination, adjudication or arbitration in award with respect to his rights
and/or obligations under this Section 10.

 

10.4                           Non-Exclusivity of Rights.  The right to
indemnification and the payment of expenses incurred in defending an
Indemnifiable Action in advance of its final disposition conferred in this
Section 10 shall not be exclusive of any other right which the Executive may
have or hereafter may acquire under any statute, provision of the certificate of
incorporation or by-laws of the Company, agreement, vote of stockholders or
disinterested directors or otherwise.

 

10.5                           D&O Insurance.  The Company will maintain a
directors’ and officers’ liability insurance policy covering the Executive that
provides coverage that is reasonable in relation to the Executive’s position
during the Term of Employment.

 

10.6                           Witness Expenses.  Notwithstanding any other
provision of this Agreement, the Company shall indemnify the Executive if and
whenever he is a witness or threatened to be made a witness to any action, suit
or proceeding to which the Executive is not a party, by reason of the fact that
the Executive is or was a director or officer of the Company or

 

16

--------------------------------------------------------------------------------


 

its Affiliates or by reason of anything done or not done by him in such
capacity, against all expense, liability and loss incurred or suffered by the
Executive in connection therewith; provided, however, that if the Executive is
no longer employed by the Company, the Company will compensate him, on an hourly
basis, for all time spent, at either his then current compensation rate or his
Base Salary at the rate in effect as of the termination of his employment,
whichever is higher.

 

10.7                           Survival.  The provisions of this Section 10
shall survive the expiration or earlier termination of this Agreement,
regardless of the reason for such termination.

 

11.                                 COVENANT NOT ENGAGE IN CERTAIN ACTS.

 

11.1                           General.  The Parties understand and agree that
the purpose of the restrictions contained in this Section 11 is to protect the
goodwill and other legitimate business interests of the Company, and that the
Company would not have entered into this Agreement in the absence of such
restrictions.  The Executive acknowledges and agrees that the restrictions are
reasonable and do not, and will not, unduly impair his ability to make a living
after the termination of his employment with the Company.  The provisions of
this Section 11 shall survive the expiration or sooner termination of this
Agreement.

 

11.2                           Non-assistance; Non-diversion.  In consideration
for this Agreement to employ the Executive and the other valuable consideration
provided hereunder, the Executive agrees and covenants that during the Term of
Employment and during the Restriction Period in the Restricted Area, and except
when acting on behalf of the Company or on behalf of any Affiliate, the
Executive shall not, directly or indirectly, for himself or any third party, or
alone or as a member of a partnership, or as an officer, director, shareholder
or otherwise, engage in the following acts:

 

(a)                                  divert or attempt to divert any existing
business of the Company or any Affiliate;

 

(b)                                 accept any position or affiliation with, or
render any services on behalf of, any Competing Business; or

 

(c)                                  hire or retain any employee of the Company
(with the exception of the Executive’s executive assistant or secretary) or any
Affiliate to provide services for any other Person or induce, solicit, attempt
to solicit, encourage, divert, cause or attempt to cause any employee or
prospective employee of the Company or any Affiliate to (i) terminate and/or
leave such employment, or (ii) accept employment with anyone other than the
Company or an Affiliate.

 

11.3                           Cessation/Reimbursement of Payments.  If the
Executive violates any provision of this Section 11, the Company may, upon
giving written notice to the Executive, immediately cease all payments and
benefits that it may be providing to the Executive pursuant

 

17

--------------------------------------------------------------------------------


 

to Section 3, Section 6 or Subsection 7.2, and the Executive may be required to
reimburse the Company for any payments received from, and the cash value of any
benefits provided by, the Company between the first day of the violation and the
date such notice is given; provided, however, that the foregoing shall be in
addition to such other remedies as may be available to the Company and shall not
be deemed to permit the Executive to forego or waive such payments in order to
avoid his obligations under this Section 11.

 

11.4                           Survival.  The Executive agrees that the
provisions of this Section 11 shall survive the termination of this Agreement
and the termination of the Executive’s employment.

 

12.                                 CONFIDENTIAL INFORMATION AND COMPANY
PROPERTY.

 

12.1                           Confidential Information.  The Executive
understands and acknowledges that Confidential Information constitutes a
valuable asset of the Company and its Affiliates and may not be converted to the
Executive’s own or any third party’s use.  Accordingly, the Executive hereby
agrees that he shall not directly or indirectly, during the Term of Employment
or any time thereafter, disclose any Confidential Information to any Person not
expressly authorized by the Company to receive such Confidential Information. 
The Executive further agrees that he shall not directly or indirectly, during
the Term of Employment or any time thereafter, use or make use of any
Confidential Information in connection with any business activity other than
that of the Company.  The Parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or the
Executive’s obligations under any state or federal statutory or common law
regarding trade secrets and unfair trade practices.

 

12.2                           Company Property.  All Company Property is and
shall remain exclusively the property of the Company.  Unless authorized in
writing to the contrary, the Executive shall promptly, and without charge,
deliver to the Company on the termination of employment hereunder, or at any
other time the Company may so request, all Company Property that the Executive
may then possess or have under his control.

 

12.3                           Required Disclosure.  In the event the Executive
is required by law or court order to disclose any Confidential Information or to
produce any Company Property, the Executive shall promptly notify the Company of
such requirement and provide the Company with a copy of any court order or of
any law which requires such disclosure and, if the Company so elects, to the
extent permitted by applicable law, give the Company an adequate opportunity, at
its own expense, to contest such law or court order prior to any such required
disclosure or production by the Executive.

 

12.4                           Survival.  The Executive agrees that the
provisions of this Section 12 shall survive the termination of this Agreement
and the termination of the Executive’s employment.

 

18

--------------------------------------------------------------------------------


 

13.                                 MUTUAL ARBITRATION AGREEMENT.

 

13.1                           Arbitrable Claims.  All disputes between the
Executive (and his attorneys, successors, and assigns) and the Company (and its
trustees, beneficiaries, officers, directors, managers, affiliates, employees,
agents, successors, attorneys, and assigns) relating in any manner whatsoever to
the employment or termination of the Executive, including, without limitation,
all disputes arising under this Agreement (“Arbitrable Claims”), shall be
resolved by binding arbitration as set forth in this Section 13 (the “Mutual
Arbitration Agreement”).  Arbitrable Claims shall include, but are not limited
to, claims for compensation, claims for breach of any contract or covenant
(express or implied), and tort claims of all kinds, as well as all claims based
on any federal, state, or local law, statute or regulation, but shall not
include the Company’s right to seek injunctive relief as provided in Section
15.  Arbitration shall be final and binding upon the Parties and shall be the
exclusive remedy for all Arbitrable Claims.  THE PARTIES HEREBY WAIVE ANY RIGHTS
THEY MAY HAVE TO TRIAL BY JUDGE OR JURY IN REGARD TO ARBITRABLE CLAIMS, EXCEPT
AS PROVIDED BY SECTION 13.4.

 

13.2                           Procedure.  Arbitration of Arbitrable Claims
shall be in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association, as amended, and as augmented
in this Agreement.  Either Party may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. 
Otherwise, neither Party shall initiate or prosecute any lawsuit, appeal or
administrative action in any way related to an Arbitrable Claim.  The initiating
Party must file and serve an arbitration claim within sixty (60) days of
learning the facts giving rise to the alleged claim.  All arbitration hearings
under this Agreement shall be conducted in Las Vegas, Nevada.  The Federal
Arbitration Act shall govern the interpretation and enforcement of this
Agreement.  The fees of the arbitrator shall be divided equally between both
Parties.

 

13.3                           Confidentiality.  All proceedings and all
documents prepared in connection with any Arbitrable Claim shall be confidential
and, unless otherwise required by law, the subject matter and content thereof
shall not be disclosed to any Person other than the parties to the proceedings,
their counsel, witnesses and experts, the arbitrator and, if involved, the court
and court staff.

 

13.4                           Applicability.  This Section 13 shall apply to
all disputes under this Agreement other than disputes relating to the
enforcement of the Company’s rights under Sections 11 and 12 of this Agreement.

 

13.5                           Acknowledgements.  The Executive acknowledges
that he:

 

(a)                                  has carefully read this Section 13;

 

(b)                                 understands its terms and conditions; and

 

19

--------------------------------------------------------------------------------


 

(c)                                  has entered into this Mutual Arbitration
Agreement voluntarily and not in reliance on any promises or representations
made by the Company other than those contained in this Mutual Arbitration
Agreement.

 

14.                                 NOTICES.  All notices, demands and requests
required or permitted to be given to either Party under this Agreement shall be
in writing and shall be deemed to have been given when delivered personally or
sent by certified or registered mail, postage prepaid, return receipt requested,
duly addressed to the Party concerned at the address indicated below or to such
changed address as such Party may subsequently give notice of:

 

If to the Company:

Station Casinos, Inc.

 

2411 West Sahara Avenue

 

Las Vegas, NV  89102

 

Attn:  Scott M Nielson

 

 

With a copy to:

Milbank, Tweed, Hadley & McCloy

 

601 South Figueroa Street, 30th Floor

 

Los Angeles, CA  90017

 

Attn:  Kenneth J. Baronsky

 

 

If to the Executive:

Stephen L. Cavallaro

 

10133 Summit Canyon Drive

 

Las Vegas, Nevada 89144

 

15.                                 RIGHT TO SEEK INJUNCTIVE RELIEF.  The
Executive acknowledges that a violation on his part of any of the covenants
contained in Sections 11 and 12 would cause immeasurable and irreparable damage
to the Company.  The Executive accordingly agrees and hereby grants his consent
that, without limiting the remedies available to the Company, any actual or
threatened violation of such covenants may be enforced by injunctive relief or
by other equitable remedies issued or ordered by any court of competent
jurisdiction.

 

16.                                 EMPLOYEE BENEFIT PLAN DOCUMENTS.  In the
event that any terms and provisions of this Agreement conflict with the terms
and provisions of any employee benefit plan document, the terms and provisions
of this Agreement shall govern, and the Company shall take any and all actions
that may be necessary, including amendment of any plan document, to effect the
provision of benefits expressly provided upon termination of the Executive’s
employment pursuant to Sections 6 and 7.

 

17.                                 BENEFICIARIES/REFERENCES.  The Executive
shall be entitled to select a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death, and
may change such election, by giving the Company written notice thereof.  In the
event of the Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to the Executive shall be deemed, where appropriate,
to refer to his beneficiaries, estate or other legal representative.

 

20

--------------------------------------------------------------------------------


 

18.                                 SURVIVORSHIP.  The respective rights and
obligations of the Parties hereunder shall survive the expiration or earlier
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.  The provisions of this Section 18
are in addition to the survivorship provisions of any other section of this
Agreement.

 

19.                                 REPRESENTATIONS AND WARRANTIES.  Each Party
represents and warrants that he or it is fully authorized and empowered to enter
into this Agreement and that the performance of his or its obligations under
this Agreement will not violate any Agreement between that Party and any other
Person.

 

20.                                 ENTIRE AGREEMENT.  This Agreement contains
the entire agreement between the Parties concerning the subject matter hereof
and supersedes all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, express or implied, between the
Parties with respect hereto.  No representations, inducements, promises or
agreements not embodied herein shall be of any force or effect.

 

21.                                 ASSIGNABILITY; BINDING NATURE.  This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs and assigns; provided, however, that no
rights or obligations of the Executive under this Agreement may be assigned or
transferred by the Executive, other than rights to compensation and benefits
hereunder, which may be transferred only by will or operation of law and subject
to the limitations of this Agreement; and provided, further, that no rights or
obligations of the Company under this Agreement may be assigned or transferred
by the Company, except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or the sale or liquidation of all or substantially all of
the assets of the Company, provided that the assignee or transferee is the
successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company under this Agreement, either contractually or as a matter of law.

 

22.                                 AMENDMENT OR WAIVER.  No provision in this
Agreement may be amended or waived unless such amendment or waiver is agreed to
in writing, signed by both Parties.  No waiver by one Party of any breach by the
other Party of any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of a similar or dissimilar condition
or provision at the same or any prior or subsequent time.  No failure of the
Company to exercise any power given it hereunder or to insist upon strict
compliance by the Executive with any obligation hereunder, and no custom or
practice at variance with the terms hereof, shall constitute a waiver of the
right of the Company to demand strict compliance with the terms hereof.

 

23.                                 SEVERABILITY.  In the event that any
provision or portion of this Agreement shall be determined to be invalid or
unenforceable for any reason, in whole or in part, the remaining provisions of
this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

 

21

--------------------------------------------------------------------------------


 

24.                                 GOVERNING LAW.  This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Nevada without reference to the principles of conflict of laws
thereof.  In the event of any dispute or controversy arising out of or relating
to this Agreement that is not an arbitrable claim, the Parties mutually and
irrevocably consent to, and waive any objection to, the exclusive jurisdiction
of any court of competent jurisdiction in Clark County, Nevada, to resolve such
dispute or controversy.

 

25.                                 HEADINGS.  The headings of the sections and
subsections contained in this agreement are for convenience only and shall not
be deemed to control or affect the meaning or construction of any provision of
this Agreement.

 

26.                                 COUNTERPARTS.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same Agreement with the same effect as if all
Parties had signed the same signature page.  Any signature page of this
Agreement may be detached from any counterpart of this Agreement and reattached
to any other counterpart of this Agreement identical in form hereto but having
attached to it one or more additional signature pages.

 

27.                                 ACKNOWLEDGEMENT.  The Executive represents
and acknowledges the following:

 

(a)                                  he has carefully read this Agreement in its
entirety;

 

(b)                                 he understands the terms and conditions
contained herein;

 

(c)                                  he has had the opportunity to review this
Agreement with legal counsel of his own choosing and has not relied on any
statements made by the Company or its legal counsel as to the meaning of any
term or condition contained herein or in deciding whether to enter into this
Agreement; and

 

(d)                                 he is entering into this Agreement knowingly
and voluntarily.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

STATION CASINOS, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STEPHEN L. CAVALLARO

 

23

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

GENERAL RELEASE AND COVENANT NOT TO SUE

 

This GENERAL RELEASE AND COVENANT NOT TO SUE (this “Release”) is executed and
delivered by STEPHEN L. CAVALLARO (the “Executive”) to STATION CASINOS, INC., a
Nevada corporation (the “Company”).

 

In consideration of the agreement by the Company to provide the separation
payments and benefits in Section 6 and Section 7 of the Employment Agreement
between the Executive and the Company, dated as of May 20, 2003 (the “Employment
Agreement”), and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive hereby agrees as
follows:

 


1.                                      RELEASE AND COVENANT.  THE EXECUTIVE, OF
HIS OWN FREE WILL, VOLUNTARILY RELEASES AND FOREVER DISCHARGES THE COMPANY AND
ITS SUBSIDIARIES AND AFFILIATES, AND EACH OF THEIR RESPECTIVE PAST AND PRESENT
AGENTS, EMPLOYEES, MANAGERS, REPRESENTATIVES, OFFICERS, DIRECTORS, ATTORNEYS,
ACCOUNTANTS, TRUSTEES, SHAREHOLDERS, PARTNERS, INSURERS, HEIRS,
PREDECESSORS-IN-INTEREST, ADVISORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, T/HE
“RELEASED PARTIES”) FROM, AND COVENANTS NOT TO SUE OR PROCEED AGAINST ANY OF THE
FOREGOING ON THE BASIS OF, ANY AND ALL PAST OR PRESENT CAUSES OF ACTION, SUITS,
AGREEMENTS OR OTHER RIGHTS OR CLAIMS WHICH THE EXECUTIVE, HIS DEPENDENTS,
RELATIVES, HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS HAS OR HAVE
AGAINST ANY OF THE RELEASED PARTIES UPON OR BY REASON OF ANY MATTER ARISING OUT
OF HIS EMPLOYMENT BY THE COMPANY AND THE CESSATION OF SAID EMPLOYMENT, AND
INCLUDING, BUT NOT LIMITED TO, ANY ALLEGED VIOLATION OF THE CIVIL RIGHTS ACTS OF
1964 AND 1991, THE EQUAL PAY ACT OF 1963, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967 (INCLUDING THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990), THE
REHABILITATION ACT OF 1973, THE FAMILY AND MEDICAL LEAVE ACT OF 1993, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE EMPLOYMENT RETIREMENT INCOME
SECURITY ACT OF 1974, THE NEVADA FAIR EMPLOYMENT PRACTICES ACT, THE MISSOURI
HUMAN RIGHTS ACT, THE LABOR LAWS OF THE UNITED STATES, AND NEVADA  AND ANY OTHER
FEDERAL, STATE OR LOCAL LAW, REGULATION OR ORDINANCE, OR PUBLIC POLICY, CONTRACT
OR TORT LAW, HAVING ANY BEARING WHATSOEVER ON THE TERMS AND CONDITIONS OR
CESSATION OF HIS EMPLOYMENT WITH THE COMPANY.


 


2.                                       DUE CARE.  THE EXECUTIVE ACKNOWLEDGES
THAT HE HAS RECEIVED A COPY OF THIS RELEASE PRIOR TO ITS EXECUTION AND HAS BEEN

 

--------------------------------------------------------------------------------


 

ADVISED HEREBY OF HIS OPPORTUNITY TO REVIEW AND CONSIDER THIS RELEASE FOR
TWENTY-ONE (21) DAYS PRIOR TO ITS EXECUTION.  THE EXECUTIVE FURTHER ACKNOWLEDGES
THAT HE HAS BEEN ADVISED HEREBY TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING
THIS RELEASE.  THE EXECUTIVE ENTERS INTO THIS RELEASE HAVING FREELY AND
KNOWINGLY ELECTED, AFTER DUE CONSIDERATION, TO EXECUTE THIS RELEASE AND TO
FULFILL THE PROMISES SET FORTH HEREIN.  THIS RELEASE SHALL BE REVOCABLE BY THE
EXECUTIVE DURING THE SEVEN (7) DAY PERIOD FOLLOWING ITS EXECUTION, AND SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAY
PERIOD.  IN THE EVENT OF SUCH A REVOCATION, THE EXECUTIVE SHALL NOT BE ENTITLED
TO THE CONSIDERATION FOR THIS RELEASE SET FORTH ABOVE.


 


3.                                       RELIANCE BY THE EXECUTIVE.  THE
EXECUTIVE ACKNOWLEDGES THAT, IN HIS DECISION TO ENTER INTO THIS RELEASE, HE HAS
NOT RELIED ON ANY REPRESENTATIONS, PROMISES OR ARRANGEMENT OF ANY KIND,
INCLUDING ORAL STATEMENTS BY REPRESENTATIVES OF THE COMPANY, EXCEPT AS SET FORTH
IN THIS RELEASE.


 


4.                                       MISCELLANEOUS.  THE EXECUTIVE SHALL NOT
DISCLOSE THE EXISTENCE OR CONTENTS OF THIS RELEASE TO ANYONE OTHER THAN HIS
IMMEDIATE FAMILY, ACCOUNTANTS OR ATTORNEYS, AND THE EXECUTIVE SHALL INSTRUCT
SUCH THIRD PARTIES NOT TO DISCLOSE THE SAME.  THIS RELEASE SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF.  IF ANY
PROVISION OF THIS RELEASE IS HELD INVALID OR UNENFORCEABLE FOR ANY REASON, THE
REMAINING PROVISIONS SHALL BE CONSTRUED AS IF THE INVALID OR UNENFORCEABLE
PROVISION HAD NOT BEEN INCLUDED.

 

--------------------------------------------------------------------------------


 

This GENERAL RELEASE AND COVENANT NOT TO SUE is executed by the Executive and
delivered to the Company on                                                .

 

“Executive”

 

 

 

 

 

 

STEPHEN L. CAVALLARO

 

 

 

 

 

 

 

STATE OF

)

 

) ss:

COUNTY OF

)

 

On this              day of                                   ,          ,
before me, a Notary Public of the State of                                ,
personally appeared Stephen L. Cavallaro, to me known and known to me to be the
person described and who executed the foregoing release and did then and there
acknowledge to me that he voluntarily executed the same.

 

 

 

NOTARY PUBLIC

 

[Not to be signed or notarized upon execution of Employment Agreement]

 

--------------------------------------------------------------------------------